        '
                                                        Case 3:19-cv-00870-SI                                               Document 1                                Filed 06/03/19                                 Page 1 of 5
                                                 ~'-~                                                                                                                                                  ,-,..1 ·•1 ·· Ti!!!,; .i :: -~ :)1 -~•1: ·ic-':"'r-. ...ir.-."i-.
                                                                                                                                                                                                   r-'='I'
                                                                                                                                                                                                   t 1Ltl ._:i :.;._if'~ ~_:1 J lf.:,,4e,t_1o~:!)Cr"f~-i(t"'


                                                              · >' l1/1i reel·                                                                ") ~c__t-{5'                                        [8u/~ ·                                                                                ·sc:·.


                                                                                                                                                                                                                                                                                                          '

                                                                                         ...:_:                       i>rrr Lf' · of . ·01t(J,<1/l .                                                                                3:19-cv-00870-SI
                                                                                                                                                                                                                                             ·<

                                                                                                                                                                                                                                                 ·--~         \,
                                                                                     - \';~~·?:··~

                                                                                 _~ib':e_fv· , -                                                            l 1Vfl_,· - ·A-c,io/l _
                                                              ~ l.(lf-JfP (I1(] -5                                                                         Nu .
                                                                                                                            f:,

                                                                                                                                                ~~Jl,y                                       _Trl~l
                                                                                                                                                                                                        .                       '-_-·
                                                                                                                                                                                                                           {)e,~'J, ·~ \,
                                                                                                                                                                                                                                                        ,,         ,., ,                 ~




                                                                                                                       '

       v-                                                                                                                                                                                     ~-                                    /·· \ ...;
                                                                                                                                                                                                                                                              ''


                                                                                                          "   :   .
                                                                                                                                                                     CiVJ[ .:,, g·1
                                                                                                                                                                                  · ~i;rs                                                                                            l

                    (1 /1 a__ Y-. 7 ( 4./JJ                                                                                                     I                (~/11                                                                                       ,....,. ·,;,i ,,/'.'

                                                                                                                                                                                                                    "-       --·    "'·
                                 't'- Q--et:~ rUn f.                                                                                                       ;.,~-t-,,- :,.;.;· .. ~~-.   /I




                                                                          <.l-
                                                                            3                                                                                                                                                                       ,4f




             ;:.;                                                                                                                 >,-:,;,;
                                                                                         ,:.r                                     ::?'.'                                                                                                                                                          ,~_.,


   1                 Th-e__ , Ptvf/~{:~;)/),.c, J"h{S l~S~ . f? 5J J-(" (l1 ·0 JfK/-l4 ,- ''.,:' .,
        I"" ~.,- -"" - - 'i- ·' , '""' . . - , -.. ,-... , -    .,            - ,,, . -_ ,. - .. •·•   ·,, ,, , ,,~,..
,.' Jr' :;,tpt,. te.S) :011i£>.i_"(hl,, -.tA:.0 UL{,/l r .r11;~ ; ,l,d(l,tr-v'(,U~y '• /!,)(t,L~     ~                                                                                                                          0   " ;                      (.){//)                         •




            "dtLO:ys· .·: s-~· _; f~tje,. }uwrs
       011

                                                                                                                                           ht:<V<- . 'Jk~/sJ.rlfrV"ll;                                              ;>T}zt)e
       :-:c)~; -rs·::·-·· '1.rb_;7                                        ct C$J . . h •t,t,V-l-                                             \JVv(J5J, j lrw,1                                     lNl):v_,. q /!;JVi11 s{,
                                                                                                      ·- ---                                                                                                                                                                   ••t
                                                                                                -.. ., ."i


                          liL(.tJ-t5 ,,                                                                               /r                         - j_ ,;



                          1.,._~L_   '   t.,-   LZ'· · -"t~
                                                                   r
                                                               ~: ·~.;:
                                                                                                                  r
                                                                                                                                                                                              J



   2, j               ~)u/l                             f
                                          SdiC(,efe/ ..:.- -rt{~' fLa. Cll +!Pf~', - C,c.v,<11rLY II}
                                                              (~kl               -

     -f'h,e.,, '\l1.,c, $io J_~'- :,~ oF-:). rhe.. "ft i~D, /Ll'1 6--eflVtt,L .
                      1
                                                                                        '
                       ·-,' !t-d.t.lvltSS-~ ·5·-Ja,,$J1t ~Ji~e-W ?u'9 91~· 1 \I~ '1u /v"i s.
                                                                                                                                                                                                                                             ,,•,




                                                                                                  i   _
                                                                                                                                                                             ~                                                  -   ~ ~~ .. ~.



                     O,e,fe11cit?-t1 f - · · /J:)n-CALJ- , 7°(1.1.flJ _A - {5 ?<:i-/ft•i:f:f i ..•-                                                                                                             1          fh-t -~
                    .th I t~/l ( d f f~ 0 ··,~ i.M i r ~ . 5+-~fe 5 : _\ )Vl 'J:; G)~if-~~                                                                                                                                          i 'l
                                                                          ., L,. r                                                                                                                          ~


                                                                                                                           '·~
                                                                                                                       .--·:.···~·'
                                                                                                                   -                  .•   •   'f•
         ' .
.,.;. _:.'       /   -~~-•
. . ·'· --·,!·                                                                                                                                       'b
                              ?
                                                                   Cs   ,-·   ......   '
                             .,
                                  Page 2 of 5   Filed 06/03/19   Document 1                Case 3:19-cv-00870-SI
                                                                                            ,•.-;,·\   _,. .

                  Case 3:19-cv-00870-SI                                                  Document 1            Filed 06/03/19    Page 3 of 5
                                                                                                                                                          ..   .j"      ••




                                                                                                                                                                             ,,.
                                                                                                                                                                             ·l'··




/tllVIA/\f   il             ~Pi11tl."-/Jr "                                               Oc1 11llL J            ·1/'</411f . i, i?      /2&l        funCA,tJ, 1~1'"'"
       .·- 0: ul'.   '•.• ~j      ' t,, .                        ·J      Af;/f/J,,r,f(P'/1 ". &A               J f ,.. tltrbVL,,,f'     J;}, () 1t.Mt



                                                                                                                                              '"'.   ..        _,....




                                                                                                                   --t- . · Crlfl'I le1t, l                             _. .




                          :..'.     'l--,;•   •C            S•       '

                                              ,;;.,,:•,.·        -
                                                                           ":';;~   ';
                                         Case 3:19-cv-00870-SI                               Document 1                Filed 06/03/19                               Page 4 of 5

                                                                                                                                                               ·J ..


                                                                                                                                                                                                                       ~




   )r ..
   I~ I     ' :_ •                                            . ~Oheve.Y.V                            lv~5                f,,i1r,.e,,eli , l<f fvr
                                                                                                                                          .


- -attt
                                                                                                           .




                               i5tr~~t f                    rM~                · -r;..,5           t1v               (R- S~lf · ti( · f)R.R,,,)Mt'-.5
     f;vt1J                     ()tVV        fA.,,~et ·. tWifW                                                  CU,.../J/J.       ·
                                                                                                                                                                                             v'
                                                                                                                                                                                            .-,~


  ) ~,                        Pl~11f}ff                     )c~;;"Rf,V                       · ftl21v~Jv - : P/1                               er1iAJl _. Wh 1G~_, ;
   5'~-t~                         -'l@ (~~ .ckt1PvLJ J/U/tlf                                                    hw5          . &1tL                                      'f(/1/4/           /tttvwi r
 ::fo1                    (t111vv1v1/'._                              · ·,                                 .    V




                                                                                                                                                   ,   __'J;    I
                                                  .(f ~;                                              · 1:--·

                                                                (,(, L .'          I        Cla..11115 .
                                                      ,.

 11,            f;            0.e.fitrJWl'..r -~ -1 fv<-111f ,. CA[l leJ.:                                             ,   0viJ-              ObS-fr¼,ireJ..
    Lo.:fXt,.tf                       5uktA,tfe;5 .. (.lt11}(llw)                                     -i,t.tl/l1Je           J        h15·                      5pe~it hJ)
  r '1 h t tu                            f.ule;t1bl'7                 (µ'f~      e,..-,hle       &vt)., fv
                                                                                                  !                      t:1 tr(l/1 1he,      ft
     c1Vflf/1 f'u11. f               -- Pv1                  fu);<,,Js                   whel) .," he, · .·•· ft,lfl~ -f1,e,, Pla.Jfl11ff
      · his · ' - Sorv;"'<. f'eJ,1v                                                    frWJVvJr,_ 1}i15        C1t,1,.,Je,)., .·- tke, fLiti/JfJtf
i(Y,bwr~S{/Jetvt', .P.Uv, '111121\ tn l                                                      M? u5 I~,                     Ml . ,, ,l,,X,frel'1e                                  --e--h///-f'/l~L
:,:, J1Sifl-S~. ..J. r tdJJ                                   vr()~t-u.k                      ·   Ovte..                   Proltf S ,                  c1t               ldi/·
                                                                                                                                                                                      r~-
                                                                                                                                                                             :tl,;.                                    !,'')




                                                      :II f_ It'r f{j_                                                     e'l1ief.                                                                            r.··,



                                              .   ,



                              ll(J/l f1ff                  )oht,.,1fo/                       f1A7f                    p/              ~~-                      fv~lvWJIJ
  ( lLii f ,.~,,.                   Frt1rl: ·:t :·-/1, e,· . Otfriti~/1 r: ·                                                                                   -,
         ~,-              ·. .~~ <';' iir'\ cJ/'?P(/J51t,frl/1 Ott/">~e.J , , ✓                                        , · ,, /   ,   ,       f ljou, ouo , ()0
                                  'Jo; - .PlA-fl .H:i         11~ .          - o/U-,f;t,'11~- 1 , , .... ,, , ., ,                            ~    ~,o~o 10C)V, OJ                                     ,      •·r:

                                                                                 fLtL1Lf NJJ_ · -thi, -C<1.,,,,.J of thd                                                                            5./4; r
                                                            Otkif                      f.lL1.lf                     r}..ul,,eL ·.f;J- b'J 1ht                                                      1ri-l/
                          of                                <Jfs,~lc,-                 !-   J/l[;_l<t-JJIJ~                 6le)?.e11t
          );,.,J.
                                   -li      A               1f[A l                     b't J v.-/~                         PIL        A,~l                          [()v.,,,,fS,
         .. 1   .i,_   'i"_
Case 3:19-cv-00870-SI   Document 1   Filed 06/03/19   Page 5 of 5




                                                                    .'   '
